                             CASE 0:21-cr-00055-MJD-LIB Doc. 13 Filed 03/26/21 Page 1 of 1

         (Rev.   1l/l l) Arrest   Warrant




F+t larlob                                      UNrrpo Srarps Drsrrucr CoURT                                               l',|AR   26    2021

                                                                          for the                                CLERK, U.S, DISTRICT COURT
                                                                  District of Minnesota                             ST. PAUL, MINNESOTA


                      United States of America
                                        v.                                  )
                                                                            )        Case   No.   CR 2l-55 MJD/LIB
                             Jared Jolm Fiege                                                                                            a\t
                                                                            )
                                                                                                                                         e)
                                                                                                                                         |\J
                                                                                                                                                   a,
                                                                            )
                                                                                                                                         Er        >c
                                                                            )                                                            n         >urn
                                                                                                                                                   lf:|rt
                                                                            )
                                   Defendanl                                                                                             f\)       sBhi
                                                                                                                                         IEF
                                                                                                                                                   FS=
                                                               ARREST WARRANT
                                                                                                                                        crt        ;FU
                                                                                                                                                   2u)
To:       Any authorized law enforcement officer                                                                                       (O

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name   ofpenon to be arrested) Jared Jolur Fieee
who is accused of an offense or violation based on the followins doctunent filed with the court:

 /   Indictment                      Sufirseding Indictment              Infonnation Superseding Information                        Complaint
     Probation Violation Petition                        Supervised Release Violation Petition Violation Notice                     Order of the Court

This offense is brieflv described as follows:                                                         Pretrial Release Violation Petition

 Counts l-5: Mail Fraud, l8:1341; Corurts 6-9: Wire Frau4 l8:1343; Corurts l0-l l: Bank Fraud, 18:1344; Corurts tZ-tS: aggrariated
 Identity Theft, l8:1028A(a)(l); Count 16 : Felon in Possession of a Fireann, l8:922(g)(l) and924(a)(2).




Date: 03llll202l
                                                                                                             olficer's signahn'e


City and state:          St. Paul,    MN                                                               .   Fogartv, Clerk of Court
                                                                                                      Printed nante and title




          This warrant was received on             @atu)                        , and the person was arrested on      @ate)                    i


at (city and state)




                          ARRESTED ON
                          ARRESTED BY
                                             U.S.INARS


                                                                                                                                U.S. DISTRICT COURT ST. PAUL
